Citation Nr: 0933773	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  04-12 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder to include major depressive disorder.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to a disability rating greater than 10 
percent for residuals of a left knee injury, including 
instability.

5.  Entitlement to a disability rating greater than 10 
percent for left knee arthritis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to 
October 1981 and from May 1987 to May 1992.

According to a November 2007 Statement of the Case (SOC), 
which is of record, this matter apparently comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

Unfortunately, at some point, apparently after the Veteran's 
appeal was certified to the Board, the Veteran's claims file, 
including his original service medical records, service 
personnel records, early rating decisions, and other medical 
evidence, was misplaced.  The claims file currently before 
the Board is classified as "rebuilt."  The case was 
previously before the Board in May 2008, when it was remanded 
in an attempt to retrieve additional evidence related to the 
Veteran and his claims since the claims file was in 
"rebuilt" status.  Unfortunately, additional development is 
required.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the Introduction section above, at some point, 
the veteran's claims file, including his original service 
medical records, service personnel records, early rating 
decisions, and other medical evidence, was misplaced.  In May 
2008, the Board remanded the case in an attempt to obtain 
additional evidence to supplement the record which was 
classified as being "rebuilt."  

Based upon the record as it exists at present, additional 
development is necessary with respect to the Veteran's 
claims.  

The November 2007 SOC indicates that a VA Compensation and 
Pension examination of the Veteran was conducted on September 
26, 2002 at the VA outpatient clinic in Orlando, Florida.  
(Apparently, this was an orthopedic examination.)  Review of 
the record does not reveal the presence of this particular 
examination report.  Accordingly, this examination report 
should be obtained and associated with the claims file.  

Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

No recent VA Compensation and Pension examination has been 
conducted with respect to the Veteran's claims for increased 
disability rating for his service-connected left knee 
disability, including arthritis.  Such an examination should 
be conducted to obtain the evidence necessary to rate the 
Veteran's service-connected left knee disabilities.  Also, 
since the file is classified as "rebuilt" it appears 
prudent to obtain Compensation and Pension examinations with 
respect to the Veteran's claims for service connection.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

The Veteran has appeals pending for service connection for 
numerous psychiatric disorders which have been variously 
diagnosed as major depressive disorder and PTSD.  The Court 
has held that claims for service connection for PTSD may 
encompass claims for service connection for all psychiatric 
disabilities. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Since so much evidence is missing from the "rebuilt" claims 
file, full stressor development with respect to the Veteran's 
claim for PTSD appears warranted.  VA's duty to assist is 
heightened when records are in the control of a government 
agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the September 26, 
2002 VA Compensation and Pension 
examination of the Veteran which was 
reportedly conducted at the VA outpatient 
clinic in Orlando, Florida.  Ensure that 
this is placed in the claims file. 

2.  Request from the veteran a statement 
containing as much detail as possible 
regarding the stressors to which he was 
exposed during service.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, such as dates, places, 
detailed descriptions of the events, his 
service units, duty assignments and the 
names and other identifying information 
concerning any individuals involved in the 
events.  The veteran should be told that 
the information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.  Also, request 
that the Veteran submit copies of all 
service records which he may have in his 
possession.  

3.  Regardless of the veteran's response, 
review the file and prepare a summary of 
all the claimed stressors.  This summary 
and all associated documents should be 
sent to the U. S. Army and Joint Services 
Records Research Center (JSRRC) (formerly 
Center for Unit Records Research (CURR)) 
and forward copies of the veteran's 
stressor statement, together with his DD 
214, and unit designation to the JSRRC in 
an attempt to verify the claimed 
stressors. 

4.  The Veteran should be accorded a VA 
Compensation and Pension psychiatric 
examination, with consideration of the 
criteria for post-traumatic stress 
disorder.  The examination report should 
include a detailed account of all 
psychiatric pathology found to be present.  
If a diagnosis of PTSD is appropriate, the 
examiner should specify the credible 
"stressors" that caused the disorder and 
the evidence upon which they relied to 
establish the existence of the 
stressor(s), and also describe which 
stressor(s) the veteran reexperiences and 
how he reexperiences them.  The examiner 
is requested, if possible, to offer an 
opinion as to the etiology of any 
psychiatric disorder found to be present.  
Specifically, is it at least as likely as 
not (50% probability) that any current 
psychiatric disorder is related to the 
Veteran's active military service or 
events he experienced during service?  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests including psychological testing 
and evaluation should be accomplished.  
The entire claims folder should be made 
available to and reviewed by the examiner 
in conjunction with the examination.

5.  The veteran should be accorded a VA 
joints examination to ascertain the 
current level of his left knee disability.  
The report of examination should include a 
detailed account of all manifestations of 
the left knee symptoms found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  Range of motion 
testing of the left knee should be 
conducted and the results reported in 
degrees.  The claims folder should be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.

6.  The veteran should be accorded the 
appropriate examination for disabilities 
of the spine.  The report of examination 
should include a detailed account of all 
manifestations of lumbar spine disorders 
found to be present.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner is requested to elicit a history 
of low back symptoms from the Veteran.  
The examiner's is also requested to review 
the VA radiology reports dated in June and 
July 1996, which show an essentially 
normal lumbar spine three years after 
service.  The examiner is requested to the 
offer an opinion, if possible, as to the 
etiology of any current low back disorder.  
Specifically, is it at least as likely as 
not (50% probability) that any current low 
back disorder is related to the Veteran's 
active military service or trauma from 
parachute jumping during service?  The 
claims folder should be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examining 
physician should provide complete 
rationale for all conclusions reached.

7.  Following the above, readjudicate the 
veteran's claims.  If any benefit on 
appeal remains denied, a Supplemental 
Statement of the Case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

